Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated July 31, 2005, by and
between Cygne Designs, Inc., a Delaware corporation (the “Company”), and
Commerce Clothing Company LLC, a California limited liability company
(“Commerce”).

 

RECITALS:

 

WHEREAS, on the date hereof Commerce is acquiring, through the sale of certain
of its assets (the “Assets”) to the Company pursuant to the Asset Purchase
Agreement (as defined below), shares of the Company’s Common Stock; and

 

WHEREAS, Commerce wishes to acquire, and the Company is willing to grant,
certain registration rights with respect to the shares of the Company’s Common
Stock which Commerce acquires pursuant to the Asset Purchase Agreement and
certain other securities, which rights are set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties as set forth herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated the date hereof, by and among Commerce, Hubert Guez, 215 GZ Partners, Guez
Living Trust dated December 6, 1996, Griffin James Aron Guez Irrevocable Trust
dated January 1, 1996, Stephan Avner Felix Guez Irrevocable Trust dated January
1, 1996, and the Company, as amended, modified or supplemented from time to
time.

 

“Closing Date” shall mean the date of the consummation of the purchase and sale
of the Assets pursuant to the Asset Purchase Agreement.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Company’s common stock, $.01 par value per share.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, and shall include any successor statute.

 

“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registered Securities” shall mean Registrable Securities the offer and sale of
which have been registered under the Securities Act pursuant to a registration
statement filed with and declared effective by the Commission.



--------------------------------------------------------------------------------

“Registrable Securities” shall mean shares of Common Stock acquired by Commerce
pursuant to the Asset Purchase Agreement together with any shares of Common
Stock issued or issuable upon any combination, merger, stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
compliance with Section 2 hereof, including, without limitation, all
registration, filing and National Association of Securities Dealers, Commission
and stock exchange fees, all fees and expenses of complying with securities or
blue sky laws (including, without limitation, reasonable fees, charges and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), all word processing, duplicating and printing expenses,
messenger, telecommunications, mailing and delivery expenses, the fees and
disbursements of counsel for the Company and of its independent public
accountants, including, without limitation, the expenses of any special audits
or “cold comfort” letters required by or incident to such performance and
compliance, premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered and any fees and disbursements of underwriters customarily paid
by issuers or sellers of securities, fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange or
NASDAQ, and all fees, charges and disbursements of any special experts retained
by the Company in connection with any registration of the Registrable
Securities, regardless of whether any Registration Statement filed in connection
with the Registrable Securities is declared effective, but excluding Selling
Expenses, if any, provided that, in any case where Registration Expenses are not
to be borne by the Company, such expenses shall not include salaries of Company
personnel or general overhead expenses of the Company, auditing fees, premiums
or other expenses relating to liability insurance required by underwriters of
the Company or other expenses for the preparation of financial statements or
other data normally prepared by the Company in the ordinary course of its
business or which the Company would have incurred in any event.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, or any
successor rule then in force.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder, and shall include any successor statute.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and any expenses of Commerce,
including the fees and disbursements of any law firm or accounting firm retained
by Commerce.

 

Section 2. Registration Obligations of the Company.

 

(a) The Company’s Undertaking. On or before the 30th calendar day following the
Closing Date (as such date may be extended pursuant to Section 2(b), the “Filing
Date”), the Company shall prepare and file with the Commission a registration
statement covering the resale of all of the Registrable Securities for an
offering (together with any amendments and supplements, the “Registration
Statement”). The Registration Statement required hereunder shall be on Form S-3
(except if the Company has not qualified for the use of

 

2



--------------------------------------------------------------------------------

Form S-3 or any successor form, in which case the registration shall be on Form
SB-2 or another appropriate form in accordance herewith). The Company shall use
its commercially reasonable efforts to cause the Registration Statement and the
registration of the Registered Securities thereunder to be declared effective by
the Commission no later than the earlier of (i) 90 calendar days following the
Closing Date (or 150 calendar days following the Closing Date in the event of a
full review by the Commission), and (ii) 20 calendar days following the date on
which the Company is notified by the Commission that the Registration Statement
will not be reviewed or is no longer subject to further review and comments (the
“Effectiveness Date”).

 

(b) Liquidated Damages. If: (i) a Registration Statement is not filed on or
prior to the Filing Date; except if Commerce fails to provide the Company with
any information that is required to be provided in the Registration Statement
with respect to Commerce pursuant to Section 5 hereof (including, without
limitation, the financial statements meeting the requirements of Regulation S-X
required to be included in such Registration Statement), in which case the
Filing Date shall be extended until five business days following the date of
receipt by the Company of such required information, or (ii) the Registration
Statement filed or required to be filed hereunder is not declared effective by
the Commission on or before the Effectiveness Date, or (iii) after the
Registration Statement is first declared effective by the Commission, it ceases
for any reason to remain continuously effective as to all Registrable Securities
for which it is required to be effective, or Commerce is not permitted to
utilize the prospectus therein to resell such Registrable Securities, or in any
such cases ten business days (which need not be consecutive days) in the
aggregate during any 12-month period (any such failure or breach being referred
to as an “Event,” and for purposes of clause (i) or (ii) the date on which such
Event occurs, or for purposes of clause (iii) the date on which such ten
business day period is exceeded being referred to as “Event Date”), then in
addition to any other rights Commerce may have hereunder or under applicable
law: (x) on each such Event Date, the Company shall pay to Commerce an amount in
cash, as liquidated damages and not as a penalty, equal to .05% of the value
(based on the average closing price of the Common Stock for the five business
days preceding, but not including, the Closing Date) of the Registrable
Securities then held by Commerce; and (y) on each monthly anniversary of each
such Event Date, (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to Commerce an
amount in cash, as liquidated damages and not as a penalty, equal to .05% of the
value (based on the average closing price of the Common Stock for the five
business days preceding, but not including, the Closing Date) of any Registrable
Securities then held by Commerce. Notwithstanding the foregoing, the Filing Date
and the Effectiveness Date shall be extended and no liquidated damages shall be
due to Commerce (or any other person) hereunder if, and to the extent, such
extension is due to delays caused by the failure of Commerce to deliver to the
Company audited and unaudited financial statements for the Acquired Business (as
defined in the Asset Purchase Agreement) which satisfy the requirements of
Regulation S-X under the Securities Act (“Regulation S-X”) in respect of the
Registration Statement, or the failure of Ernst & Young, independent accountants
for Commerce, to deliver a letter, dated as of a date not more than two days
prior to the Filing Date or the Effectiveness Date, as the case may be, in form
and substance reasonably satisfactory to the Company, to the effect that (x)
they are independent accountants within the meaning of the Securities Act, (y)
in their opinion, the financial statements of the Acquired Business included in
the Registration Statement which were reported on by such firm and the unaudited
financial statements of the Acquired Business included in the Registration
Statement comply as to form in all material

 

3



--------------------------------------------------------------------------------

respects with the applicable accounting requirements of the Securities Act and
the Acquired Business financial statements included in the Registration
Statement satisfy the requirements of Regulation S-X, and (z) covering such
other matters as are customary in accountants’ comfort letters delivered in
connection with underwritten public offerings (collectively, “Permitted Delay
Events”).

 

(c) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall, as expeditiously as possible:

 

(1) Furnish to Commerce and the underwriters, if any, not less than two days
prior to the filing of such documents with the Commission, copies of the
proposed Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference after the initial filing
of the Registration Statement, which documents will be subject to the review of
Commerce and any such underwriters;

 

(2) Prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement or if necessary, file a new
registration statement covering the then remaining Registrable Securities,
subject to the terms and conditions hereof (which registration statement shall
for purposes hereof be deemed to be a Registration Statement upon the filing
thereof) and prospectus supplements pursuant to Rule 424 under the Securities
Act as may be necessary to keep such registration effective for (i) a period of
twelve (12) months, (ii) until Commerce has completed the distribution described
in the Registration Statement or (iii) until all Registrable Securities may be
freely sold without any volume, timing or other restrictions pursuant to Rule
144 or otherwise, whichever last occurs;

 

(3) Cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement or
supplement to such prospectus;

 

(4) Furnish such number of prospectuses and preliminary prospectuses in
conformity with the requirements of the Securities Act and other documents
incident thereto, including any amendment of or supplement to the prospectus as
Commerce from time to time may reasonably request;

 

(5) Notify Commerce within three business days (i)(A) when any prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement (the Company shall upon request provide
true and complete copies thereof and all written responses thereto to Commerce);
and (C) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the
Commission or any other Federal or state

 

4



--------------------------------------------------------------------------------

governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or
prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or of the happening of
any event as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and at the request of Commerce, promptly prepare and
furnish to Commerce a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(6) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;

 

(7) Cause all such Registered Securities to be listed on each securities
exchange or national automated quotation system on which similar securities
issued by the Company are then listed or, if not then listed, cause such
Registered Securities to be included on the OTC Bulletin Board or whatever
exchange or national automated quotation system, if any, the Board of Directors
of the Company determines is appropriate;

 

(8) Provide a transfer agent and registrar for all Registered Securities and a
CUSIP number for all such Registered Securities, in each case not later than the
effective date of such registration;

 

(9) Make available for inspection during regular business hours by Commerce, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by Commerce or
such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by Commerce or such underwriter, attorney or accountant in
connection with such registration statement. Records which the

 

5



--------------------------------------------------------------------------------

Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (A)
the disclosure of such Records is, in the opinion of counsel for Commerce,
reasonably necessary to avoid or correct any misstatement or omission in the
registration statement, (B) the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, or (C) the
disclosure of such Records is required by any governmental regulatory body with
jurisdiction over any seller of Registrable Securities. Commerce, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
shall notify the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

 

(10) Cooperate with Commerce and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing the
Registered Securities to be sold, without any restrictive legends, in such
denominations and registered in such names as the managing underwriter(s) may
request at least two business days prior to any sale thereof to the
underwriters, if applicable;

 

(11) Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
month after the effective date of the Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act;

 

(12) In connection with any underwritten offering pursuant to the Registration
Statement filed pursuant to Section 2 hereof, the Company will enter into any
underwriting agreement reasonably necessary to effect the offer and sale of the
Registrable Securities, provided such underwriting agreement contains customary
underwriting, indemnification and contribution provisions, which indemnification
and contribution provisions shall be in all material respects similar to the
provisions of Section 4 hereof;

 

(13) Use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as Commerce
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable Commerce to consummate the
disposition in such jurisdictions of the Registrable Securities owned by
Commerce (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction);

 

(14) Use its best efforts to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable Commerce to
consummate the disposition of such Registrable Securities; and

 

6



--------------------------------------------------------------------------------

(15) Take all such other actions as the underwriters, if any, and Commerce in
all other cases reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split or combination of shares).

 

(d) Notwithstanding the foregoing, in addition to the Permitted Delay Events,
the Company may delay the filing of the Registration Statement for a reasonable
period of time (not to exceed 45 days at any one time and not to be exercised
more than once in any 365-day period) and shall not be liable for liquidated
damages as provided in Section 2(b) if within five days of the decision of the
Board of Directors of the Company to delay such filing, the Company provides
Commerce with a certificate signed by the Chairman of the Board of Directors of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, the filing of the Registration Statement would require
disclosure of information not otherwise then required to be disclosed and that
such disclosure would adversely affect any material business opportunity,
transaction or negotiation then contemplated by the Company. The Company shall
give prompt notice to Commerce of the end of any delay period under this
subsection.

 

Section 3. Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses shall be borne
by Commerce.

 

Section 4. Indemnification; Contribution.

 

(a) To the extent permitted by law, the Company will indemnify Commerce, each of
its officers, directors, members and partners, and each person controlling
Commerce, with respect to which registration, qualification or compliance has
been effected pursuant to this Agreement, each director and controlling person
of the Company and each officer of the Company who signed the Registration
Statement, and each underwriter, if any, and each person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions,
proceedings or settlements, if such settlements are effected with the written
consent of the Company, in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like, any amendments or supplements
thereto and any documents incorporated by reference therein) incident to any
such registration, qualification or compliance, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or the Exchange Act or any other applicable
securities laws or other federal, state or common law or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and will reimburse Commerce, each of its officers, directors,
members and partners, and each person controlling Commerce, each such director,
controlling person and officer, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, loss, damage, liability, action or proceeding; provided, however, that
the Company will not be liable in any such case to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission made in such registration statement, prospectus,

 

7



--------------------------------------------------------------------------------

offering circular or other document in reliance upon and in conformity with
written information furnished to the Company by Commerce or such underwriter and
stated to be specifically for use therein. Such indemnity obligation shall
remain in full force and effect regardless of any investigation made by or on
behalf of Commerce and shall survive the transfer of Registrable Securities by
Commerce.

 

(b) To the extent permitted by law, Commerce will indemnify the Company, each of
its directors, officers and controlling persons, and each underwriter, if any,
of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Securities Act or the Exchange Act or the rules and regulations thereunder,
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and such directors, officers, members, partners,
persons, underwriters or control persons for any legal or any other expenses
reasonably incurred in connection with investigating and defending or settling
any such claim, loss, damage, liability, action or proceeding, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by Commerce and
stated to be specifically for use therein; provided, however, that the liability
of Commerce hereunder shall be limited to an amount equal to the net proceeds
received by Commerce from the sale of Registered Securities as contemplated
herein giving rise to such liability.

 

(c) Each party entitled to indemnification under this Section 4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
to notify materially adversely affects the Indemnifying Party’s ability to
defend such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(d) If the indemnification provided for in this Section 4 shall for any reason
be unenforceable or otherwise unavailable by an Indemnified Party, although
otherwise available in

 

8



--------------------------------------------------------------------------------

accordance with its terms, then each Indemnifying Party shall, in lieu of
indemnifying such Indemnified Party, contribute to the amount paid or payable by
such Indemnified Party as a result of the losses, claims, damages, liabilities
or expenses with respect to which such Indemnified Party has claimed
indemnification, in such proportion as is appropriate to reflect the relative
fault of the Indemnified Party on the one hand and the Indemnifying Party on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission or alleged omission, shall be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Indemnifying
Party or the Indemnified Party, and such parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement,
alleged statement, omission or alleged omission. The Company and Commerce agree
that it would not be just and equitable if contribution pursuant hereto were to
be determined by pro rata allocation or by any other method of allocation which
does not take into account such equitable considerations. The amount paid or
payable by an Indemnified Party as a result of the losses, claims, damages,
liabilities or expenses referred to herein shall be deemed to include any legal
fees, charges or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending against any action or claim which is
the subject hereof. In no case, however, shall Commerce be responsible for a
portion of the contribution obligation in excess of the net proceeds received by
Commerce from the sale of securities as contemplated herein giving rise to such
liability. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who is not guilty of such fraudulent misrepresentation.

 

(e) Anything to the contrary contained in this Section 4 notwithstanding,
Commerce shall not be liable for any indemnification or contribution in excess
of the gross proceeds received by it from any sale of Registrable Securities
which has been registered hereunder.

 

Section 5. Obligations of Commerce. Commerce shall (i) furnish to the Company
such information regarding Commerce and the distribution proposed by Commerce as
the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Agreement (including, without limitation, the financial
statements meeting the requirements of Regulation S-X required to be included in
the Registration Statement), and (ii) complete and execute all questionnaires,
powers of attorney, underwriting agreements and other documents required under
the terms of any underwriting agreement.

 

Section 6. Transfer or Assignment of Registration Rights. The rights to cause
the Company to register the securities granted to Commerce by the Company under
Section 2 may be transferred or assigned by Commerce to a permitted transferee
or assignee of any of Commerce’s Registrable Securities; provided, however, that
the Company is given written notice by Commerce at the time of or within a
reasonable time after said transfer or assignment, stating the name and address
of said transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned; and provided,
further, that the transferee or assignee of such rights assumes the obligations
of Commerce under this Agreement.

 

9



--------------------------------------------------------------------------------

Section 7. Adjustments Affecting Registrable Securities. The Company will not
take any action, or permit any change to occur, with respect to the Registrable
Securities which would adversely affect the ability of Commerce to include such
Registrable Securities in a registration undertaken pursuant to this Agreement
or which would adversely affect the marketability of such Registrable Securities
in any such registration.

 

Section 8. Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by and construed
in accordance with the laws of the State of California, without application of
the conflicts of laws principles thereof. The Company and Commerce hereby
consent and agree that the state or federal courts located in Los Angeles
County, City of Los Angeles, shall have exclusive jurisdiction to hear and
determine any claims or disputes between the parties pertaining to this
Agreement or to any matter arising out of or relating to this Agreement;
provided, that the parties acknowledge that any appeals from those courts may
have to be heard by a court located outside of Los Angeles County. The Company
and Commerce expressly submit and consent in advance to such jurisdiction in any
action or suit commenced in any such court, and each party hereby waives any
objection that such credit party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Company and Commerce hereby waive personal service of the summons,
complaint and other process issued in any such action or suit and agrees that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such party at the address specified in Section 12
of this Agreement and that service so made shall be deemed completed upon such
party’s actual receipt thereof. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. Therefore, to
achieve the best combination of the benefits of the judicial system and of
arbitration, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.

 

Section 9. Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

Section 10. Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated, except by a written instrument signed by the
Company and Commerce.

 

Section 11. Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof or thereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys fees’ in addition to any other available remedy.

 

10



--------------------------------------------------------------------------------

Section 12. Notices, etc. All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by facsimile, by recognized overnight courier marked for overnight
delivery, or by registered or certified mail, postage prepaid, addressed as
follows: (a) if to Commerce, 5804 E. Slauson Ave., Commerce, California 90040,
fax: (323) 728-1641, Attention: Hubert Guez, or (c) if to the Company, 11 West
42nd Street, New York, New York 10036, fax: (212) 997-7758, Attention:
President, or such other addresses as shall be furnished by like notice by such
party. All such notices and communications shall, when sent by facsimile
(immediately thereafter confirmed by telephone), be effective when sent, or if
sent by nationally recognized overnight courier service, be effective one
business day after the same has been delivered to such courier service marked
for overnight delivery, or, if mailed, be effective when received.

 

Section 13. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner so as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement. If any provision contained in this
Agreement is determined to be invalid, illegal or unenforceable as written, a
court of competent jurisdiction shall, at any party’s request, reform the terms
of this Agreement to the extent necessary to cause such otherwise invalid
provisions to be enforceable under applicable law.

 

Section 14. Titles and Subtitles. The titles of the sections, paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first written above.

 

CYGNE DESIGNS, INC. By:  

/s/ Bernard Manuel

--------------------------------------------------------------------------------

Name:   Bernard Manuel Title:   CEO COMMERCE CLOTHING COMPANY LLC By:  

/s/ Hubert Guez

--------------------------------------------------------------------------------

Name:   Hubert Guez Title:   Manager

 

12